DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the specification amendment received in the most recent response, paragraphs [0027], [0031], and [0032] are to be amended.  However, these paragraph numbers do not align with the paragraph numbers in the specification on in the file.  It is believed that paragraphs [0028], [0032], and [0033] are the correct paragraphs to amend.  This portion of the amendment has not been entered and needs to be resubmitted with the correct paragraph numbers.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 7, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to claim 6, the first and second opposing blade portions are unclear with regards to forward and aft gap portions.  As written, the blade portions are unrelated to the gap portions which is not supported.  The blade portions are what 
With regards to claim 16, it is unclear how a curved cutting edges can define a diamond shape.  It is recommended that phrase “substantially diamond shaped” be utilized.
With regards to claim 16, the preamble discloses “The method of claim 1”.  Claim 1 is an apparatus claim and claim 16 needs to amend the preamble to match claim 1.
On the last two lines of claim 17, the phrase “be less than a maximum diameter of the pet’s claw” is indefinite.  This limitation is dependent upon the indefinite unclaimed claw.  Claws come in an infinite amount of shapes and sizes and the orifice cannot be further defined by the claw because the claw be different each time.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 3-5, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over GB-1226240 in view of Griscom (389,925).  
With regards to claims 1, 3-5, and 16-18, GB-1226240 discloses the invention including a shearing device (Figs. 1 and 2) having a first shearing element (2) having a first cutting edge (8), a first connecting portion (portion of 2 engaging 3), and a first handle portion (5), the first handle portion is distal in relation to the first connecting portion and the first cutting edge is proximate in relation to the first connecting portion (Fig. 1), a second shearing element (1) having a second cutting edge (7), a second connecting portion (portion of 1 engaging 3), and a second handle portion (6), the second handle portion is distal in relation to the second connecting portion and the second cutting edge is proximate in relation to the second connecting portion (Fig. 3), a fastener configured to pivotably attach the connecting portions such that the cutting edges are facing each other (3) and form an orifice (9) when disposed in a first position (Fig. 2), a limiting mechanism connecting the shearing elements (10), the first cutting edge is substantially V shaped (8), the second cutting edge is substantially V shaped opposite the first cutting edge (7), the cutting edges having vertices that oppose each other when in the first position (Fig. 2), each cutting edge forms a gap including a forward shearing gap portion and an aft shearing gap portion (Figs, 2 and 3), the gap portions are substantially equal at each point along a shearing arc formed by bisection of the vertex of each edge (Figs. 2 and 3), the cutting edges are curved (8, 7) such that the edges form a convex converged orifice (9), and the orifice is diamond shaped (9, Fig. 2).

Griscom discloses an apparatus that has two pivoting sharpened working ends (a) that remain in a separated starting position defining a gap between the working ends (Fig. 2) via spring (g) and then moved, by the user, to a closed position during operation.  Griscom teaches it is known in the art of pivoted tools with a separated starting position that is moved by the user to a closed position during operation to incorporate an adjustable limiting mechanism to adjust a maximum opening size of the gap/orifice (e, g).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the limiting mechanism adjustable, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over GB-1226240 in view of Griscom (389,925) as applied to claims 1, 3, and 4 above, and further in view of Balthaser (1,904,399).
With regards to claims 6 and 7, GB-1226240 in view of Griscom disclose the invention including each of the cutting edge includes first and second opposing blade portions defined by the bisection of the vertices (sides of 7 and 8 below the vertex is the first portion and the opposite side of 7 and 8 on top of the vertex is the second portion in GB-1226240), and the first blade portion of the second cutting edge is closer to the fastener than the second blade portion of the second cutting edge (Fig. 2 in GB-1226240).
However, with regards to claim 6, GB-1226240 in view of Griscom fail to disclose a length of the first blade portion is longer than a length of the second blade portion.
Balthaser teaches it is old and well known in the art pivoted blades having curved cutting edges with each with a vertex and a first blade portion closer to the fastener than the second blade portion to incorporate a length of the first blade is longer than a length of the second blade (Fig. 2).   Balthaser teaches it is old and well known in have the vertex closer to one end of the cutting edge allowing for the second or top portion of the edge to be smaller than the first or bottom portion of the blade.  Such a modification can be made to better fit the intended work piece to be cut.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have replaced the lengths of GB-1226240 in view of Griscom with the lengths, as taught by Balthaser, because the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over GB-1226240 in view of Griscom (389,925) as applied to claims 1 above, and further in view of Bohlman et al. (8,074,361).  To the degree, it can be argued that the shape of the orifice of GB-1226240 is not a diamond.
Bohlman et al. teach it is known in the art of cutting edge shapes (46, 48) that define an orifice (56) to incorporate a diamond shape (Fig. 5).  It would have been well witnin one’s technical skill to have made the shapes of the cutting edges and ultimately the orifice of any reasonable and known shape that allows for the intended use to take place.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have replaced the orifice shape of GB-1226240 in view of Griscom with the shape, as taught by Bohlman et al., because the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
Response to Arguments
Applicant's arguments filed 12-11-21 have been fully considered but they are not persuasive.  In response to applicant's argument that Griscom is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both GB-1226240 and Griscom disclose an apparatus that has two pivoting sharpened working ends (7, 8 in GB-1226240) and (a in Griscom) that remain in a separated starting position defining an orifice/gap between the working ends (Fig. 2 in GB-1226240) and (Fig. 2 in Griscom) via an urging means/limiting mechanism (10 in GB-1226240) and (g in Griscom) and then moved, by the user, against the actions of the urging means/limiting mechanism to a closed position during operation.  It would have been obvious to have replaced the non-adjustable urging means/limiting mechanism of GB-1226240 with the adjustable urging means/limiting mechanism of Griscom.  Griscom urging means/limiting mechanism is just an adjustable version making it reasonably pertinent to the particular problem with which the applicant was concerned.  The intended use of the working ends of Griscom are not being utilized in the rejection.  It would have been well within one’s technical skill to have considered all pivoted jaws regardless of the intended use of the jaws.  The combination of GB-1226240 in view of Griscom replaces the mechanism (10) of GB-1226240 with the mechanism (e, g) of Griscom.  This modification connects the shearing elements as claimed.
  Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
28 February 2022 
/Jason Daniel Prone/ 
Primary Examiner, Art Unit 3724